Title: To Thomas Jefferson from William Farrell, 15 October 1807
From: Farrell, William
To: Jefferson, Thomas


                        
                            Dear sir
                            
                            Staunton october the 15 1807 augusty county Va,
                        
                        i hope you will exscuise me for the following words. haveing seved 6 years to the wach makeing and gold smith
                            bursoness and am now free and wishing to obtain that whitch is not in my power fore some time with out assistanc of some
                            Gentleman or another he will lend me 200 or 100 Dollars for aboute 1 yeare whitch with industry and care will be able to
                            Return the same with honor you being a man of wealth and a strainger i make my application to you in prefferanc this
                            letter is to your self you will favor me with answer if you please 
                  no more but subscribe my self your obeadiant Servant
                        
                            Wm. Farrell
                            
                        
                        
                            Direct your letter Wm. Farrell Jeweller Staunton
                        
                    